DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 12 are presented for examination. Claims 1 - 12 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 a first processing unit that first models and generates and a second processing unit that identifies and displays in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Dependent claims 2, 5, 8, and 11 are rejected due to inherited claim deficiencies of claims 1 and 7.

The term "some" in claims 4 and 10 is a relative term which renders the claim indefinite.  The term "some" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how many or how much of the production units need to have their timing shifted to be considered “some” of the production units.
Suggested language: Remove “some” and recite “…shifting timing to input the work for all of the production units…” or amend the claim to recite “…shifting timing to input the work for the production units…”

Claims 5 and 11 recite “wherein the first processing unit calculates a rate at which the work as many as the production unit proceeds to each process”, but it is unclear what is meant by “the work as many as the production unit”. The phrase is unclear and renders the claim vague and indefinite.
Suggested language: “…at which the work as the production unit proceeds to each process”. If “as many as” is to represent a number or an amount of production units, this would provide relative term type of language, and should also be amended.

Claim limitations “a first processing unit that, when sequentially inputting a work on a production unit basis in accordance with a predetermined input plan, generates, for respective production units, first models regarding each of which probability of existence of the work in each time slot of each process is calculated and generates a second model in which all the generated first models for the respective production units are stacked over one another” and “a second processing unit that identifies and displays the time slot of the process which will become a bottleneck on the basis of the second model generated by the first processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the The specification is devoid of adequate structure to perform the claimed function. In particular, the specification does not provide clarification if the first processing unit and the second processing units are defined as hardware structure, either explicitly or inherently, to perform the steps of generating first models and second models, as wells as identifying and displaying time slots. The use of the term “processing unit” does not provide clarification that this is actual structure for performing the steps, because the processing units are not disclosed as being separate central processing units (CPUs), which is recited in paragraph [0050] of the specification, in which the CPU is inherently hardware. In addition, there needs to be an algorithm linked to the hardware to perform the functions. As would be recognized by those of ordinary skill in the art, the steps of generating models, identifying and displaying time slots can be performed in any number of ways in hardware, software or a combination of the two. The specification does not clearly link the processing units as being types of central processing units, and it is unclear if they are in reference to a different type of units that are not considered hardware as the CPU is typically considered hardware. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2 - 6 are rejected due to inherited claim deficiencies of claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Dependent claims 2 - 6 are rejected due to inherited claim deficiencies of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 - 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minemura et al. (JP 2014203359A), hereinafter “Minemura”.

For claim 1, Minemura discloses:
a production plan supporting apparatus for supporting making of a production plan for a product, the production plan supporting apparatus comprising (Minemura, paragraph [0053] discloses a process management system in the form of a computer that includes a processor executing a process management program.)

a first processing unit that, when sequentially inputting a work on a production unit basis in accordance with a predetermined input plan, generates, for respective production units, first models regarding each of which probability of existence of the work in each time slot of each process is calculated (Minemura, paragraph [0016] discloses a task sequence forming unit for forming a time series of tasks, and paragraph [0021] discloses inputting task information to define tasks, indicating the amount of work and sorted in time series to provide a work process, along with the start and end date of task periods.)

generates a second model in which all the generated first models for the respective production units are stacked over one another (Minemura, paragraph [0028] - [0029] discloses tasks that needs to be staggered during a time period that overloads resources, providing the indication that the tasks are stacked on one another, or at least overlap enough to overload the resources.)

a second processing unit that identifies and displays the time slot of the process which will become a bottleneck on the basis of the second model generated by the first processing unit (Minemura, paragraph [0029] discloses a timeline in which a plurality of tasks that overloads and constrains resources during a time period, shown in a Gantt chart, as disclosed according to paragraph [0027].)

For claim 2: The prior art of Minemura discloses claim 2: The production plan supporting apparatus according to claim 1, wherein:
a plurality of items exist as the work (Minemura, paragraph [0021] discloses tasks indicates units of work.)

wherein the production process varies for each item (Minemura, paragraph [0013] discloses task information and constraints defining context between each task, along with a task permutation deriving unit deriving a variation or permutation of tasks, with paragraph [0021] adding each task represents a unit of work, with a plurality of tasks connected and arranged in time series in order to create a work process.)
The deriving of a variation or permutation of tasks that represents a unit of work is interpreted to provide a variation of tasks in the process management.

wherein the first processing unit generates the first models for the respective production units for the respective items and generates the second model in which all the generated first models for the respective  (Minemura, paragraph [0026] discloses a Gantt chart displaying process information regarding the tasks, including the start and end time, and paragraph [0029] adds tasks assigned to resources and overloaded, as resource constraints prevent tasks to be performed simultaneously unless the execution time is staggered, indicating the timeline of the Gantt chart has tasks scheduled simultaneously, or stacked.)

For claim 6: The prior art of Minemura discloses claim 6: The production plan supporting apparatus according to claim 1, wherein:
the first processing unit updates the second model according to a current status (Minemura, paragraph [0046] discloses a change in the link between tasks and resources, providing an updated time series to indicate tasks that can be performed simultaneously.)

wherein the second processing unit identifies and displays the time slot of the process which will become the bottleneck on the basis on the updated second model (Minemura, paragraph [0045] - [0047] discloses available resources linked to tasks and a Gantt chart discloses the overloads in resources based on the linked tasks, and a change in the linkage between resource and tasks is performed, in which tasks simultaneously performed do not overload the linked resource, as previously.)

As per claims 7, 8, and 12, note the rejections of claims 1, 2, and 6 above. The instant claims 7, 8, and 12 recite substantially the same limitations as the above rejected claims 1, 2, and 6, and are therefore rejected under the same prior art teachings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Minemura et al. (JP 2014203359A), and further in view of Li et al. (“A Modeling Approach to Analyze Variability of Remanufacturing Process Routing”), hereinafter “Li”.

As per claim 5, the prior art of Minemura discloses claim 1.
The prior art of Minemura does not expressly disclose:
wherein the first processing unit calculates a rate at which the work as many as the production unit proceeds to each process which is each branch destination at the branch of the production process as a branching rate from an actual result and generates the first models based on the calculated branching rate.

Li however discloses:
 (Li, page 87, right column, lines 8 - 12 discloses using models for routing processes with regards to a remanufacturing system, and page 89, left column, lines 1 - 7 discloses a probability a branch is taken in a network and how long it takes for the activity to be accomplished if that branch in the network is taken.)

Before the effective filing date of the claimed invention, it would have bene obvious to one of ordinary skill in the art to combine the Gantt chart to disclose the timing of tasks to be performed in Minemura with the branch network and probability of branching in a system teaching in Li. The motivation to do so would have been because Li discloses the benefit of efficiently determine the probability of individual remanufacturing processes in a system, along with the time associated with it, which includes using process routing models to mathematically represent and analyze the variability of task sequences (Li, page 86, left column, Abstract, lines 4 - 10).

As per claim 11, note the rejections of claim 5 above. The instant claim 5 recites substantially the same limitations as the above rejected claim 5, and is therefore rejected under the same prior art teachings.

Allowable Subject Matter
Claims 3, 4, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Minemura et al. (JP 2014203359A) discloses a series of tasks provided in a Gantt chart, in which the time sequence of the tasks are adjusted to reduce the overload as certain are unable to be simultaneously performed, and Li et al. (“A Modeling Approach to Analyze Variability of Remanufacturing Process Routing”) discloses the probability that a branch is taken and the amount of time to achieve the process to be performed using the taken branch, as well as the probability of a plurality of processes.
 none of the references taken either alone or in combination with the prior art of record discloses:

Claims 3 and 9, wherein the second processing unit: 
calculates a maximum value of the probability of existence of the work in each time slot of each process as maximum existence probability on the basis of the second model; 
and predicts and displays the time slot of the process which will become the bottleneck on the basis of the calculated maximum existence probability in each time slot of each process.

Dependent claims 4 and 10 are allowable under 35 U.S.C. 103 for depending from claims 3 and 9, allowable base claims under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
September 29, 2021